IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ANTHONY                        NOT FINAL UNTIL TIME EXPIRES TO
TRIMUAR,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-2484
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael Anthony Trimuar, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.